FILE COPY




                                                                          iLED IN COURT OF APPEAL,
                                                                           1?']• Cotjrt of Appeals Distr ct
                   IN THE SUPREME COURT OF f!

                                         NO. 14-0353


MELISSA VAN NESS, INDIVIDUALLY AND AS NEXT OF FRIEND, AN i
   AT LAW, AND A SURVIVING PARENT OF NICHOLAS VAN NESS,
RONALD VAN NESS, INDIVIDUALLY AND AS NEXT FRIEND OF, AN HEIR
 AT LAW, AND A SURVIVING PARENT OF NICHOLAS VAN NESS, AND
             ESTATE OF NICHOLAS VAN, Petitioner

                                                v.


         ETMC FIRST PHYSICIANS & KRISTIN AULT, D.O., Respondent

              No. 2011-12-0993 in the 2nd District Court, Cherokee County


                                      BILL OF COSTS

Petition for Review

Type of Fee                 Charges      Paid            By
Motion for Rehearing        $15.00       $15.00          Paid   by   ETMC First Physicians, et al.
Miscellaneous Motion        $10.00       $ 10.00         Paid   by   Melissa Van Ness, et al.
Petition for Review Filed   $145.00      $ 145.00        Paid   by   Melissa Van Ness, et al.
M/E/T to file Petition      $ 10.00      $10.00          Paid   by   Melissa Van Ness, et al.

Clerk's Record              $268.00      Unknown         1 Volume


Reporter's Record           $350.00      Unknown         1 Volume




Balance of costs owing to the Supreme Court of Texas:           0.00




        Melissa Van Ness, Individually and as Next Friend of Nicholas Van Ness,
        Ronald Van Ness, Individually and as Next Friend of Nicholas Van Ness, and
        Estate of Nicholas Van Ness shall recover, and ETMC First Physicians and
        Kristin Ault, D.O. shall pay, the costs incurred in this Court and in the court of
        appeals.




                                           Page 1 of 2
                                                                                        FILE COPY




       I, BLAKE A. HAWTHORNE, CLERK of the Supreme Court of Texas, do hereby
certify that the above and foregoing is a true and correct copy of the cost bill of the Supreme
Court of Texas, showing the charges and payments, in the above numbered and styled cause, as
the same appears of record in this office.
                                              with the seal thereof annexed, at the City of Austin,
                                              this the 19th day of June, 2015.
                                              BLAKE A. HAWTHORNE, Clerk




                                              By Monica Zamarripa, Deputy Clerk




                                             Page 2 of 2